Case 2:17-cv-03551-NG-SIL Document 37 Filed 07/08/19 Page 1 of 2 PageID #: 142



                        LAW OFFICES OF MICHAEL A. HASKEL
                                           167 Willis Avenue
                                     Mineola, New York 11501-2621
                                       Telephone (516) 294-0250
                                       Facsimile (516) 294-0854
                                     e-mail haskelesq2@gmail.com

Michael A. Haskel
  ___________
Brandon M. Zlotnick

                                                        July 8, 2019

Via ECF
Hon. Arlene R. Lindsay
United States Magistrate Judge
Eastern District of New York
Long Island Federal Courthouse
814 Federal Plaza
Central Islip, NY 11722-4451

        Re:     Cathay Bank v. Malliarakis et al., Case No. 17-CV-3551 (NG) (ARL)

Dear Magistrate Judge Lindsay:

         Pursuant to this Court’s May 1, 2019 Order, Plaintiff Cathay Bank (“Cathay”) hereby
reports the status of efforts to appoint an Administrator of the Estate of Paula Malliarakis. On
June 20, 2019, Cathay’s petition to Surrogate’s Court, Queens County for appointment of Ms.
Malliarakis’s sons, Julio Cesar Montalvo (“Montalvo”) and Jose Antonio Bonilla (“Bonilla”),
was heard by Surrogate Kelly, without opposition. The Public Administrator renounced
appointment and submitted a proposed order to this effect, which was signed on June 25, 2019,
paving the way for the appointment as representatives of Montalvo and Bonilla, the preferred
choice, since they are blood relatives of the decedent, or if they do not qualify, then Cathay’s
designee Christopher Feeny, Esq. Cathay prefers that Montalvo and Bonilla sign the necessary
Oaths and Designations, which I have urged their counsel, Julio E. Portilla, Esq., to send to me
for filing, as soon as possible. He has promised to do so. Failing this, we will have to request that
Mr. Feeny be appointed.

        I appeared again in the Surrogate’s Court this morning and was informed that as soon as
the signed Oaths and Designations are filed by Montalvo and Bonilla, the matter will be
submitted to the Surrogate for a determination.

        I respectfully request that the stay be continued, and that a control date of August 23,
2019 be set. Provided Mr. Portilla’s clients cooperate promptly, we should have a disposition
before that date. To facilitate this matter, I also respectfully request that the Court set a date of
July 17, 2019 as a control date for a conference with Mr. Portilla in the event that Oaths and
Designations from Montalvo and Bonilla are not filed with the Surrogate’s Court before that
date.


                                                   1
Case 2:17-cv-03551-NG-SIL Document 37 Filed 07/08/19 Page 2 of 2 PageID #: 143




                                                   Respectfully submitted,

                                                   s/Michael A. Haskel

                                                   Michael A. Haskel

cc:   Julio E. Portilla, Esq. (via e-mail)
      Stephen H. Finkelstein, Esq. (via ECF)
      James P. Demetriou, Esq. (via ECF)




                                               2
